940 F.2d 651Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald R. ANDERSON, Plaintiff-Appellant,v.Rollin B. RADFORD, Defendant-Appellee.
No. 91-3016.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1991.Decided Aug. 8, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville.  James H. Michael, Jr., District Judge.  (CA-89-25-C)
J. Benjamin Dick, Law Offices of J. Benjamin Dick, Charlottesville, Va., for appellant.
Matthew B. Murray, Richmond and Fishburne, Charlottesville, Va., for appellee.
W.D.Va.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Reginald R. Anderson appeals the district court's denial of his motion to set aside the jury verdict and for a new trial in his diversity action for injuries sustained in an automobile accident.  Anderson charged that Radford failed to signal his intention to reenter an interstate highway, causing Anderson's right front fender to collide with Radford's left bumper.  Radford, on the other hand, argued that Anderson failed to keep a proper lookout and was therefore contributorily negligent and barred from recovery.  The jury found for the defendant.


2
Anderson complains here that the district court erred in not granting his motion because Radford's negligence was the sole cause of the accident and that an emotional outburst by Radford's wife caused confusion among the jurors.  This Court reviews such a claim of district court error under an abuse of discretion standard.  Ellis v. International Playtex, Inc., 745 F.2d 292, 299 (4th Cir.1984).  The district court correctly found that none of the conditions necessary to a grant of such a motion were present:  the verdict was not contrary to the clear weight of the evidence or based upon false evidence, nor did it constitute a miscarriage of justice.  Id. at 298.  The district court did not abuse its discretion.


3
Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.